            CaseApplication
   AO 106A (08/18) 2:20-mj-04576-DUTY                  Document
                            for a Warrant by Telephone or                1 Filed
                                                          Other Reliable Electronic    09/24/20
                                                                                    Means            Page 1 of 19 Page ID #:1


                                           UNITED STATES DISTRICT COURT
                                                                           for the
                                                               Central District
                                                            __________  Districtofof
                                                                                   California
                                                                                     __________

                         In the Matter of the Search of                              )
             (Briefly describe the property to be searched or identify the person    )
                                    by name and address)                             )     Case No. 2:20-mj-04576
       A blue cellphone, model “BLU,” with serial number                             )
       2110018018099565, as more fully described in                                  )
       Attachment A                                                                  )
                                                                                     )

       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):

         See Attachment A
   located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
         See Attachment B
             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                        evidence of a crime;
                        contraband, fruits of crime, or other items illegally possessed;
                        property designed for use, intended for use, or used in committing a crime;
                        a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
              Code Section                                                                Offense Description
          18 U.S.C. § 922(g)                Felon in Possession of a Firearm
             The application is based on these facts:
                    See attached Affidavit
                      Continued on the attached sheet.

           Delayed notice of     days (give exact ending date if more than 30 days:                                               ) is requested
         under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                    /s/ Brian De Jesus
                                                                                                         Applicant’s signature

                                                                                    Brian De Jesus, FBI Special Agent
                                                                                                         Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

Date: ___________________
                                                                                                         Judge’s signature

City and state: Los Angeles, CA                                                     Honorable Patricia Donahue
                                                                                                         Printed name and title
Case 2:20-mj-04576-DUTY Document 1 Filed 09/24/20 Page 2 of 19 Page ID #:2



                              ATTACHMENT A
PROPERTY TO BE SEARCHED

     The following digital device, seized on November 3, 2019 by

LASD and currently in the custody of the FBI in Lancaster, CA:

     1.   One BLU model cellphone, blue in color, with serial

#2110018018099565, as depicted in the photograph below (the

“SUBJECT DEVICE”).




                                       i
Case 2:20-mj-04576-DUTY Document 1 Filed 09/24/20 Page 3 of 19 Page ID #:3



                              ATTACHMENT B

I.   ITEMS TO BE SEIZED
          The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of Title 18, United

States Code, Sections 922(g) (Felon in Possession of a Firearm)

(the “SUBJECT OFFENSE”), namely:

          a.    Records, documents, programs, applications and

materials, or evidence of the absence of same, sufficient to

show call log information, including all telephone numbers

dialed from any of the digital devices and all telephone numbers

accessed through any push-to-talk functions, as well as all

received or missed incoming calls;

          b.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show SMS text, email communications or other text or written

communications sent to or received from any of the digital

devices and which relate to the above-named violation;

          c.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show instant and social media messages (such as Facebook,

Facebook Messenger, Snapchat, FaceTime, Skype, and WhatsApp),

SMS text, email communications, or other text or written

communications sent to or received from any digital device and

which relate to the above-named violation;

          d.    Records, documents, programs, applications,

materials, or conversations relating to the sale or purchase of

guns or ammunition, including correspondence, receipts, records,



                                      ii
Case 2:20-mj-04576-DUTY Document 1 Filed 09/24/20 Page 4 of 19 Page ID #:4



and documents noting prices or times when guns or ammunition

were bought, sold, or otherwise distributed;

          e.    Audio recordings, pictures, video recordings, or

still captured images related to the purchase, sale,

transportation, or distribution of guns or ammunition;

          f.    Contents of any calendar, date book, phone notes,

memos, or similar;

          g.    Global Positioning System (“GPS”) coordinates and

other information or records identifying travel routes,

destinations, origination points, and other locations; and

          h.    The SUBJECT DEVICE which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offense, and forensic copies thereof.

          i.    With respect to the SUBJECT DEVICE containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                ii.   evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;



                                      iii
Case 2:20-mj-04576-DUTY Document 1 Filed 09/24/20 Page 5 of 19 Page ID #:5



                iii. evidence of the attachment of other devices;

                iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                v.      evidence of the times the device was used;

                vi.     passwords, encryption keys, and other access

devices that may be necessary to access the device;

                vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                viii.        records of or information about

Internet Protocol addresses used by the device;

                ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

           As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

II.   SEARCH PROCEDURE FOR DIGITAL DEVICE(S)
           In searching the SUBJECT DEVICE (or forensic copies

thereof), law enforcement personnel executing this search

warrant will employ the following procedure:



                                      iv
Case 2:20-mj-04576-DUTY Document 1 Filed 09/24/20 Page 6 of 19 Page ID #:6



          a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) may

search the SUBJECT DEVICE capable of being used to facilitate

the above-listed violations or containing data falling within

the scope of the items to be seized.

          b.    The search team will, in its discretion, either

search the SUBJECT DEVICE where it is currently located or

transport it to an appropriate law enforcement laboratory or

similar facility to be searched at that location.

          c.    The search team shall complete the search of the

SUBJECT DEVICE as soon as is practicable but not to exceed 120

days from the date of issuance of the warrant.         The government

will not search the digital device(s) beyond this 120-day period

without obtaining an extension of time order from the Court.

          d.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                i.    The search team may subject all of the data

contained in the SUBJECT DEVICE capable of containing any of the

items to be seized to the search protocols to determine whether

the SUBJECT DEVICE and any data thereon falls within the scope

of the items to be seized.     The search team may also search for

and attempt to recover deleted, “hidden,” or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the scope of the items to be seized.




                                       v
Case 2:20-mj-04576-DUTY Document 1 Filed 09/24/20 Page 7 of 19 Page ID #:7



                ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

           e.   The search team will not seize contraband or

evidence relating to other crimes outside the scope of the items

to be seized without first obtaining a further warrant to search

for and seize such contraband or evidence.

           f.   If the search determines that the SUBJECT DEVICE

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the SUBJECT DEVICE and delete or destroy all forensic copies

thereof.

           g.   If the search determines that the SUBJECT DEVICE

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

           h.   If the search determines that the SUBJECT DEVICE

is (1) itself an item to be seized and/or (2) contains data

falling within the list of other items to be seized, the

government may retain the digital device and any forensic copies

of the digital device, but may not access data falling outside

the scope of the other items to be seized (after the time for

searching the device has expired) absent further court order.



                                      vi
Case 2:20-mj-04576-DUTY Document 1 Filed 09/24/20 Page 8 of 19 Page ID #:8



          i.    The government may also retain a SUBJECT DEVICE

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

          j.    After the completion of the search of the SUBJECT

DEVICE, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

          The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel

assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

custody and control of attorneys for the government and their

support staff for their independent review.

          During the execution of this search warrant, law

enforcement is permitted to (1) depress DARNELL ST. CLAIR’s

thumb- and/or fingers onto the fingerprint sensor of the SUBJECT

DEVICE (only if the device has such a sensor), and direct which

specific finger(s) and/or thumb(s) shall be depressed; and (2)

hold the device in front of DARNELL ST. CLAIR’s face with his or

her eyes open to activate the facial-, iris-, or retina-



                                      vii
Case 2:20-mj-04576-DUTY Document 1 Filed 09/24/20 Page 9 of 19 Page ID #:9



recognition feature, in order to gain access to the contents of

any such device.    In depressing a person’s thumb or finger onto

a device and in holding a device in front of a person’s face,

law enforcement may not use excessive force, as defined in

Graham v. Connor, 490 U.S. 386 (1989); specifically, law

enforcement may use no more than objectively reasonable force in

light of the facts and circumstances confronting them.

          The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.




                                     viii
Case 2:20-mj-04576-DUTY Document 1 Filed 09/24/20 Page 10 of 19 Page ID #:10



                                AFFIDAVIT
I, Brian De Jesus, being duly sworn, declare and state as

follows:

                        I. PURPOSE OF AFFIDAVIT
           This affidavit is made in support of an application

for a warrant to search a blue cellphone, model “BLU,” with

serial number 2110018018099565 (the “SUBJECT DEVICE”), in the

custody of the Federal Bureau of Investigation, in Lancaster,

California, as described more fully in Attachment A.

           The requested search warrant seeks authorization to

seize evidence, fruits, or instrumentalities of violations of

Title 18, United States Code, Section 922(g) (Felon in

Possession of a Firearm)(the “SUBJECT OFFENSE”), as described

more fully in Attachment B.      Attachments A and B are

incorporated herein by reference.

           The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested search warrant,

and does not purport to set forth all of my knowledge of or

investigation into this matter.       Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.
Case 2:20-mj-04576-DUTY Document 1 Filed 09/24/20 Page 11 of 19 Page ID #:11



                       II. BACKGROUND OF AFFIANT
           I am a Special Agent with the Federal Bureau of

Investigation and have been so employed since July 2018.           I am

currently assigned to the FBI Los Angeles Division’s

Lancaster Resident Agency.      I attended the FBI Academy in

Quantico, Virginia, which included training on money laundering

offenses, investigations involving the sexual exploitation of

children, and the distribution of narcotics.         I have also had

training on firearm offenses.       Before joining the FBI, I worked

for approximately four years as a New Jersey State Trooper.

                    III. SUMMARY OF PROBABLE CAUSE
           At approximately 2:20 a.m. on November 3, 2019, a

deputy with the Los Angeles Sheriff’s Department (“LASD”)

observed a suspected drunk driver in a silver Toyota Camry

(“Camry”) committing several traffic violations.          The driver

failed to pull over after the deputy attempted a traffic stop,

leading the deputy on a vehicle chase which ultimately ended

when the Camry hit a curb.

           After hitting the curb, the driver and passenger, who

was later identified as DARNELL CORNELIUS ST. CLAIR, immediately

fled the scene on foot.      Moments later, LASD deputies found and

detained ST. CLAIR while the driver escaped.         While officers

were detaining ST. CLAIR, they conducted a pat-down search and

found a loaded handgun on him.

           A subsequent records check determined ST. CLAIR was a

convicted felon.     Deputies later found the SUBJECT DEVICE in the

Camry.



                                        2
Case 2:20-mj-04576-DUTY Document 1 Filed 09/24/20 Page 12 of 19 Page ID #:12



                    IV. STATEMENT OF PROBABLE CAUSE
           Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:

      A.   LASD Observes a Suspected Drunk Driver
           At approximately 2:20 a.m. on November 3, 2019, LASD

Deputy Jonathan Torsney observed the Camry committing multiple

vehicle code violations, including tailgating and failing to

stay within its lane.     The deputy also noted that the Camry had

a burnt-out tail light and expired registration tags.           Based on

his training and experience, and the Camry’s erratic movement,

Deputy Torsney believed the driver of the Camry was intoxicated.

           As a result of these traffic violations, Deputy

Torsney attempted a traffic stop.       The Camry did not stop and

instead led the deputy on a vehicle chase.

      B.   ST. CLAIR Flees from the Camry
           The Camry eventually hit a curb and came to a stop.

Deputy Torsney then observed the driver, an unidentified male,

and passenger, who was later identified as ST. CLAIR,

immediately flee the Camry on foot, in the opposite direction of

police.    Deputy Torsney alerted dispatch of the suspects’ flight

and broadcasted their descriptions over the radio.

      C.   Deputies Apprehend ST. CLAIR and Find a Gun on Him
           Approximately a minute later, ST. CLAIR was detained

by other LASD deputies, who were in the area after responding to

the earlier vehicle pursuit call.       The deputies conducted a pat-

down search of ST. CLAIR after detaining him and found a loaded,



                                        3
Case 2:20-mj-04576-DUTY Document 1 Filed 09/24/20 Page 13 of 19 Page ID #:13



tan and black, Smith & Wesson, model M&P 40, .40 caliber semi-

automatic pistol, bearing serial number HMJ4106.          Deputies were

unable to locate the driver of the vehicle.

            A records check revealed that ST. CLAIR was a

convicted felon, sustaining felony convictions for robbery,

carrying a loaded firearm, prohibited possession of a firearm,

and conspiracy to distribute cocaine base.         ST. CLAIR was

arrested for being a felon in possession of a firearm.

      D.    Deputies Search the Abandoned Camry and Find the
            SUBJECT DEVICE
            Deputies then conducted an inventory search of the

abandoned Camry before towing it.       During the search of the car,

deputies found the SUBJECT DEVICE on the driver’s side

floorboard.      LASD seized the SUBJECT DEVICE as evidence.       The

SUBJECT DEVICE was later transferred to the custody of the FBI.

           V. TRAINING AND EXPERIENCE ON FIREARMS OFFENSES
            From my training, personal experience, and the

collective experiences relayed to me by other law enforcement

officers who conduct firearms investigations, I am aware of the

following:

            a.     Persons who possess, purchase, or sell firearms

generally maintain records of their firearm transactions as

items of value and usually keep them in their residence, or in

places that are readily accessible, and under their physical

control, such as in their digital devices.         It has been my

experience that prohibited individuals who own firearms

illegally will keep the contact information of the individual




                                        4
Case 2:20-mj-04576-DUTY Document 1 Filed 09/24/20 Page 14 of 19 Page ID #:14



who is supplying firearms to prohibited individuals or other

individuals involved in criminal activities for future purchases

or referrals.    Such information is also kept on digital devices.

           b.    Persons who also possess firearms, especially

prohibited arms, sometimes jointly possess or share firearms

with each other.

           c.    Many people also keep mementos of their firearms,

including digital photographs or recordings of themselves

possessing or using firearms on their digital devices.           These

photographs and recordings are often shared via social media,

text messages, and over text messaging applications.

           d.    Those who illegally possess firearms often sell

their firearms and purchase firearms.        Correspondence between

persons buying and selling firearms often occurs over phone

calls, e-mail, text message, and social media message to and

from smartphones, laptops, or other digital devices.           This

includes sending photos of the firearm between the seller and

the buyer, as well as negotiation of price.         In my experience,

individuals who engage in street sales of firearms frequently

use phone calls, e-mail, and text messages to communicate with

each other regarding firearms that they sell or offer for sale.

In addition, it is common for individuals engaging in the

unlawful sale of firearms to have photographs of firearms they

or other individuals working with them possess on their cellular

phones and other digital devices as they frequently send these

photos to each other to boast of their firearms possession

and/or to facilitate sales or transfers of firearms.



                                        5
Case 2:20-mj-04576-DUTY Document 1 Filed 09/24/20 Page 15 of 19 Page ID #:15



           VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES
           As used herein, the term “digital device” includes the

SUBJECT DEVICE.

           Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

           a.     Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.     Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.           That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable



                                        6
Case 2:20-mj-04576-DUTY Document 1 Filed 09/24/20 Page 16 of 19 Page ID #:16



data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

           Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

           a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which



                                        7
Case 2:20-mj-04576-DUTY Document 1 Filed 09/24/20 Page 17 of 19 Page ID #:17



may take substantial time, particularly as to the categories of

electronic evidence referenced above.

           b.    Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

           The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

           a.    Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

           b.    In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the



                                        8
Case 2:20-mj-04576-DUTY Document 1 Filed 09/24/20 Page 18 of 19 Page ID #:18



opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.          I do not know

the passcodes of the devices likely to be found in the search.

           c.     The person who is in possession of a device or

has the device among his or her belongings is likely a user of

the device.     Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress ST. CLAIR’s thumb- and/or fingers on

the device(s); and (2) hold the device(s) in front of ST.

CLAIR’s face with his or her eyes open to activate the facial-,

iris-, and/or retina-recognition feature.

           Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

///

///

///




                                        9
Case 2:20-mj-04576-DUTY Document 1 Filed 09/24/20 Page 19 of 19 Page ID #:19



                             VII. CONCLUSION
           For all of the reasons described above, there is

probable cause to believe that the items listed in Attachment B,

which constitute evidence, fruits, and instrumentalities of

violations of SUBJECT OFFENSE will be found on the SUBJECT

DEVICE, as described in Attachment A.




Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this 24th day of
September, 2020.



THE HONORABLE PATRICIA DONAHUE
UNITED STATES MAGISTRATE JUDGE




                                       10
